02/06/2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending  and  are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application is a divisional of U.S. 15/983,282 filed May 18, 2018, which 
claims priority to U.S. Provisional Application No. 62/508,789 filed on May 19, 2017, U.S. Provisional Application No. 62/630,386 filed on February 14, 2018 and U.S. Provisional Application No. 62/639,093 filed on March 6, 2018



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 rejected under 35 U.S.C. 103 as being unpatentable over Soni (US 2015/0157592, referenced in IDS dated 01/12/2021) and  Osterloh et al. (US 20110034555, Hereinafter-Osterloh, referenced in IDS 01/12/2021 ) in view of Fontela et al. (Rev Assoc Med Bras 2014; 60(6):531-537).
Instant claims are drawn  method of treating or preventing a cardiovascular-related disease in a subject having baseline fasting triglycerides of at least about 150 mg/dL, low density lipoprotein cholesterol (LDL-C) control, and reduced kidney function, the method comprising administering to the subject a composition comprising about 4 g of more than about 96% ethyl eicosapentaenoate (E-EPA) per day for about 12 weeks, wherein after administration of the composition, the subject experiences a reduction in triglycerides and cardiovascular risk factors without raising LDL-C compared to a placebo control.
Soni discloses methods of reducing a risk of a cardiovascular event in a subject who is on statin therapy. In some embodiments, the method comprises (a) identifying a subject on statin therapy and having a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL, wherein said subject has established cardiovascular disease or has a high risk of developing cardiovascular disease; and (b) administering to the subject a pharmaceutical composition comprising about 1 g to about 4 g of eicosapentaenoic acid  (EPA) ethyl ester per day, wherein the composition contains substantially no docosahexaenoic acid [0024] (reference claim 1).  Soni discloses method for treatment and/or prevention of cardiovascular-related disease and disorders which are any disease or disorder of the heart or blood vessels (i.e. arteries and veins) or any symptom thereof and includes hypertriglyceridemia, hypercholesterolemia, mixed dyslipidemia, coronary heart disease, vascular disease, stroke, atherosclerosis, arrhythmia, hypertension, myocardial infarction, and other cardiovascular events. [0022]. They disclose where in the subject has diabetes mellitus [0072]. Soni discloses the method wherein the composition is administered to the subject in 1 t0 4 dosage units per day (reference claim 2).   Soni discloses where in the EPA comprises at least 70%, at least 80%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%, by weight, of all fatty acids present in a composition that is useful in their invention (reference claim 3,[0015]).  They disclose where in the subject has established cardiovascular disease identified by the presence of any one of: documented coronary artery disease, documented cerebrovascular disease, documented carotid disease, documented peripheral arterial disease, diabetes or combinations thereof.(reference claim 11-12, [0028]), [0072].  They also teach of the subject group being treated in accordance with the methods of their invention has a high risk for developing CV disease which includes renal dysfunction   [0029]. Soni  further discloses wherein the cardiovascular event for which risk is reduced is one or more of: cardiovascular death; nonfatal myocardial infarction; nonfatal stroke; coronary revascularization; unstable angina, cardiac arrest; peripheral cardiovascular disease requiring intervention, angioplasty, bypass surgery or aneurysm repair; death; and onset of new congestive heart failure [0031. Also disclosed is  that the subject is administered about 1 g to about 4 g of the pharmaceutical composition per day for about 4 months, about 1 year, about 2 years, about 3 years, about 4 years, about 5 years, or more than about 5 years (Reference claim 14, [0032] where the subject exhibits reduced triglyceride levels compared to baseline, reduced Apo B levels compared to baseline;  increased HDL-C levels compared to baseline;  no increase in LDL-C levels compared to baseline; a reduction in LDL-C levels compared to baseline;  a reduction in non-HDL-C levels compared to baseline; a reduction in VLDL levels compared to baseline;  a reduction in total cholesterol levels compared to baseline;  a reduction in high sensitivity C-reactive protein (hs-CRP) levels compared to baseline; and/or  a reduction in high sensitivity troponin (hsTnT) levels compared to baseline [0033-0042].  They disclose wherein the subject has diabetes mellitus [0072] . They disclose where in the subject has high sensitivity C-reactive protein (hs-CRP) of >3mg/L [0021]
Osterloh teaches a method of treating cardiovascular related diseases (CVD) in asubject having baseline fasting serum triglyceride level of about 200mg/dL to about 500mg/dL (paragraph [0003]). Osterloh teaches patients at risk for (CVD) to include those with Diabetes Mellitus (paragraph [0130]). Osterloh teach administration of 4g of ultra pure EPA to patients for a period of 12 weeks with resulting decrease in triglycerides in a subject and without raising LDL-C compared to placebo controls (paragraph [0004], [0014]). Ultra-pure is defined as at least 96% by weight (paragraph [0099}).  Osterloh teaches the subject being on concomitant statin therapy, for example atorvastatin, (paragraph [0012]) and also teaches stable statin therapy (paragraph [0004)). Osterloh teaches having and LDL-C level following administration of EPA compared to placebo controls [0031] and has a baseline LDL-C level of about 40-100 mg/dl [0011].
Neither Soni nor Osterloh teach where in the subject has reduced kidney function, where in the eGFR rate is less than about 90 ml/min.1.73m2 for at least 3 months, wherein the subject has chronic kidney disease  
Fontela teaches reduced renal function and GFR in patients with diabetes mellitus. In “Introduction” Fontela teaches “Approximately 40% of all diabetic patients develop DN which is the most common diagnosis among individuals in renal placement programs accounting for up to 44% of cases”. Fontela correlate decreased renal function to low eGFR rate. On page 535,  third paragraph Fontela teaches:  “Using the results of this practical study to calculate GFR estimated by MDRD, which is considered more effective,23 36.3% of the patients were found to present levels below 60 mL/min/1.73m2 . This represents an approximate decrease of 50% in normal kidney function.21 Of these patients 77.4% (41/53) were women.”
As such, instant claims are prima facia obvious over the prior art as one skilled in the art, prior to the earliest effective filing date of the instant invention would have found it obvious to follow the teachings of Soni and  Osterloh to practice the method treating or preventing cardiovascular-related disease in a subject having baseline fasting triglycerides of about 200 to 500mg/dl and diabetes mellitus by administering to said subject a composition comprising about 4g of ultra-pure E-EPA per day for 12 weeks. All of the limitations directed various makers of the subject before and after administration are recited by Soni and Osterloh in the paragraphs cited above. At issue is whether it would have been obvious to practice the described method on patients who in addition to having baseline fasting triglycerides of about 200 to 500mg/dl and diabetes mellitus also have GFR level of less than 90mL/min/1.73 m? for 3 months or greater. Fontela teaches that patients with diabetes mellitus often exhibit GFR of below 60 mL/min/1.73 m?. One practicing the method of Soni and  Osterloh diabetic patients would therefore also be treating patients with the instantly claimed GFR rate since a significant number of diabetic patients (86.3% according to Fontela) are known to have decreased renal function and GFR rate. It would be obvious to practice the method of Soni and Osterloh on a diabetic patient with baseline fasting triglycerides of about 200 to 500mg/dl irrespective of the patients’ GFR rate because Osterloh does not describe GFR as a selection criteria. The expected outcome of said treatment would be reduced triglyceride levels and treatment or prevention of cardiovascular related disease (same as in the instant invention).
Further, The subject population disclosed by Soni  and Osterloh which are subjects on Statin therapy with established cardiovascular disease such as diabetes or coronary artery disease  or at risk of cardiovascular disease is the same as instantly claimed and the composition including the dosage form and dosage amount and the regiment of the treatment for the subject is identical to what is instantly claimed and as such absence of evidence to the contrary a person of ordinary skill in the art would be imbued with a reasonable expectation of success to treat or prevent cardiovascular events in  patients with reduced kidney function and chronic kidney disease as they are also deemed to be at high risk of developing a cardiovascular disease,

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U. S patent 9,623,001 (‘001)  and claims 1-12 of US patent 9,610,272 (‘272) and are provisionally rejected over  claims  1-3, 4-13 and  16-17 or copending application No 16/292,732 (‘732).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
Instant claims are drawn  method of treating or preventing a cardiovascular-related disease in a subject having baseline fasting triglycerides of at least about 150 mg/dL, low density lipoprotein cholesterol (LDL-C) control, and reduced kidney function, the method comprising administering to the subject a composition comprising about 4 g of more than about 96% ethyl eicosapentaenoate (E-EPA) per day for about 12 weeks, wherein after administration of the composition, the subject experiences a reduction in triglycerides and cardiovascular risk factors without raising LDL-C compared to a placebo control.
Claims 1-16 of ‘001 are drawn to a method of reducing a risk of cardiovascular death and/or coronary revascularization in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about lg to about 4g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease.
Claims 1-12 of ‘272 are drawn to a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about lg to about 4g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease.
Claims  1-3, 4-13 and  16-17 of ‘732 are drawn to a method of treating or preventing cardiovascular-related disease in a subject having baseline fasting triglycerides of about 200 mg/dl to about 500 mg/dl, an estimated glomerular filtration rate (GFR) level of less than 90 mL/min/1.73 m2 for 3 months or greater, and diabetes mellitus, the method comprising administering to the subject a composition comprising about 4 g of at least 96% ethyl eicosapentaenoate (E-EPA), by weight, of total fatty acids present in the composition per day for 12 weeks, wherein after administration of the composition, the subject experiences a reduction in triglycerides and cardiovascular risk factors without raising low density lipoprotein cholesterol (LDL-C) levels compared to a placebo control.
 Instant claims and the claims of the patents ‘001, ‘272 are all drawn to the same subject population i.e. Patients with established cardiovascular disease, for the same purpose i.e. to reduce the risk of cardiovascular events by treating with the same composition at the same dosage i.e. 4 g of ethyl icosapentate and as such the methods claimed in ‘001, ‘272, ‘render the instant claims prima facia obvious.
Instant claims and the claims 1-3, 4-13 and  16-17 of ‘732 are drawn to the similar  subject matter as the instant claims which is the method of preventing cardiovascular related disease in patients with reduced kidney function and with baseline fasting triglyceride of about 200-500 mg/dl, by administering 4 g of at least 96% ethyl eicosapentaenoate (E-EPA), by weight, of total fatty acids present in the composition per day for 12 weeks, wherein after administration of the composition, the subject experiences a reduction in triglycerides and cardiovascular risk factors without raising low density lipoprotein cholesterol (LDL-C) levels compared to a placebo control. Therefor the subject matter ‘732 renders the instant claims obvious.

Conclusion
Claims 1-16 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629